         Case 1:20-cv-10621-AJN Document 15 Filed 05/28/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

 CRAIG CUNNINGHAM,                               )
                                                 )
                Plaintiff,                       )
                                                 )
 v.                                              )
                                                 ) Case No. 1:20-cv-10621-AJN
 ON DECK CAPITAL, INC., ENVOA                    )
 INTERNATIONAL, INC., and                        )
 JOHN/JANE DOES 1-5,                             )
                                                 )
                Defendants.                      )
                                                 )

 DEFENDANTS ON DECK CAPITAL, INC. AND ENOVA INTERNATIONAL, INC.’S
       MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

       Defendants On Deck Capital, Inc. and Enova International, Inc. (collectively,

“Defendants”), by and through their attorneys and pursuant to Federal Rules of Civil Procedure

12(b)(1) and 12(b)(6), respectfully request that the Court dismiss Plaintiff Craig Cunningham’s

Amended Complaint for lack of subject matter jurisdiction and failure to state a claim upon which

relief can be granted. The reasons in support of this motion are set forth in Defendants’

Memorandum in Support, filed herewith.

       DATED this 28th day of May, 2021.

                                            Respectfully submitted,

                                            By: /s/ Stephen J. Steinlight
                                            Stephen J. Steinlight
                                            Troutman Pepper Hamilton Sanders LLP
                                            875 Third Avenue
                                            New York, NY 10022
                                            Telephone: (212) 704-6000
                                            Facsimile: (202) 704-6288
                                            Email: stephen.steinlight@troutman.com

                                            Counsel for Defendants On Deck Capital, Inc. and
                                            Enova International, Inc.
